                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                           Criminal Case No. 17-20551

Tyrone Vannoy,
                                             Sean F. Cox
       Defendant.                            United States District Court Judge

______________________________/

  ORDER FINDING THAT DEFENDANT VANNOY HAS VALIDLY WAIVED HIS
   RIGHT TO COUNSEL, GRANTING DEFENDANT VANNOY’S MOTION FOR
WITHDRAWAL OF ATTORNEY HENRY SCHARG (ECF No. 82), AND APPOINTING
               HENRY SCHARG AS STANDBY COUNSEL

       Defendant Tyrone Vannoy is charged with one count of felon in possession of a firearm, in

violation of U.S.C. 922(g)(1). (ECF No. 11). Vannoy has had two prior Court-appointed attorneys.

After the Court granted the previous attorney’s motion to withdraw, it noted that

       “Vannoy’s new counsel will be his third appointed counsel on this case. As the Court
       stated on the record during the motion hearing/status conference, defendant Vannoy
       will not be appointed a fourth defense counsel. If this counsel is not to the
       defendant’s liking, Vannoy may be representing himself, with standby counsel.”

(ECF No. 61, PageID 420-421).

       Thereafter, the Court appointed Henry M. Scharg to represent Vannoy.

       On September 6, 2018, Vannoy personally filed a motion asking for Scharg to “withdraw”

from the case. (ECF No. 82). On October 29, 2018, the Court held a hearing on Vannoy’s motion.




                                                1
                                           ANALYSIS

Waiver of Right to Counsel

       The Sixth Amendment provides that a criminal defendant shall have the right to the

assistance of counsel in his defense. See U.S. Const. amend. VI; see also Faretta v. California, 422

U.S. 806 (2000). However, the right to counsel does not guarantee that a criminal defendant will

be represented by a particular attorney. Caplin & Drysdale, Chartered v. United States, 491 U.S.

617, 624, 109 S.Ct. 2646, 105 L.Ed.2d 528 (1989). “[A] persistent, unreasonable demand for

dismissal of counsel and appointment of new counsel is the functional equivalent of a valid waiver

of counsel.” United States v. Green, 388 F.3d 918, 921 (6th Cir.2004) (internal quotation marks and

alterations omitted).

       The Court finds that Vannoy’s history of irreconcilable differences with his attorneys (D.E.

17, 59), and Vannoy’s persistent, unreasonable demands for dismissal of his counsel and

appointment of new counsel (ECF No. 40, 82) constitute a waiver of counsel.

       However, given the importance of the right to counsel, a criminal defendant’s waiver of that

right must be unequivocal and his decision to proceed pro se must be knowing, voluntary, and

intelligent. Faretta, 422 U.S. at 832-35. “Whenever a district court in the Sixth Circuit is faced

with an accused who wishes to represent himself, the court must ask the defendant a series of

questions drawn from, or substantially similar to, the model inquiry set forth in the Bench Book for

United States District Judges.” United States v. McBride, 362 F.3d 360, 366 (6th Cir. 2004).

       The Court followed this approach at the October 29, 2018 hearing, wherein Vannoy

unequivocally stated his preference to proceed pro se and the Court asked Vannoy, on the record,

a series of questions to determine if his waiver of his right to counsel is knowing, voluntary, and


                                                 2
intelligent.

        As stated on the record, the Court finds that Vannoy has knowingly, voluntarily, and

intelligently waived his right to counsel. Accordingly, the Court shall grant Vannoy’s request for

Scharg to withdraw and allow Vannoy to represent himself.

        However, as the Court explained to Vannoy during the              hearing, the right to self-

representation is not absolute. A trial court judge “may terminate self-representation by a defendant

who deliberately engages in serious and obstructionist misconduct.” Farretta, 422 U.S. at 834 n.46.

Not only can a trial court judge terminate a criminal defendant’s right to self-representation when

the defendant engages in misconduct, the defendant can lose his right to be present for trial if, after

he has been warned by the judge that he will be removed if he continues his disruptive behavior, he

nevertheless insists on conducting himself in a manner so disorderly, disruptive, or disrespectful of

the court that his trial cannot be carried on with him in the courtroom. Illinois v. Allen, 397 U.S.

337, 342-43 (1970).

        In addition, the Court is entitled to take all reasonably necessary precautions to ensure the

safety of those in the courtroom. See 21A AM. JUR.2D CRIMINAL LAW § 940, Courtroom Security.

        The Court cautions Vannoy that there will be a “zero tolerance policy” for disruptive or

violent behavior. If warranted, the Court will terminate his self-representation.

        Standby Counsel

        A court “may—even over objection by the accused—appoint a ‘standby counsel’ to aid the

accused if and when the accused requests help, and to be available to represent the accused in the

event that termination of the defendant’s self-representation is necessary.” Faretta, 422 U.S. at 834

n. 46. The Court will appoint Scharg as standby counsel for Vannoy.


                                                  3
                                       CONCLUSION

       The Court hereby ORDERS that Defendant Vannoys’s Motion for Withdrawal of Attorney

Henry Scharg (ECF No. 82) is GRANTED and Vannoy may proceed pro se. Further, the Court

APPOINTS Henry Scharg to serve as standby counsel for Vannoy.

       IT IS SO ORDERED.

Dated: October 29, 2018                            s/Sean F. Cox
                                                   Sean F. Cox
                                                   U. S. District Judge


I hereby certify that on October 29, 2018, the foregoing document was served on counsel of
record via electronic means and upon Tyrone Vannoy via First Class mail at the address below:

Tyrone Vannoy
018886
Dickerson Detention Center
3501 Hamtramck Drive
Hamtramck, MI 48211

                                                   s/J. McCoy
                                                   Case Manager




                                              4
